Citation Nr: 0503369	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-21 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the cervical and dorsal spines with kyphosis and 
wedging of D7, D8 and D9, previously evaluated as 30 percent 
disabling, now separately evaluated as 20 percent disabling 
for the cervical spine arthritis, 10 percent for the dorsal 
spine arthritis with an additional 10 percent for 
demonstrable deformity of vertebral body.  

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the service-connected 
cervical and dorsal spine disorders.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from September 1956 to 
April 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Pittsburgh, PA.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in November 2004 at the RO.  A 
transcript of this hearing is of record.  

The issues of entitlement to service connection for 
degenerative arthritis of the left hip and the issues of 
increased rating for degenerative arthritis of the cervical 
and dorsal spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND


The veteran contends that she is entitled to service 
connection for degenerative joint disease of the left hip 
either on a direct basis or secondary to her service-
connected cervical and dorsal spine disorders.  Review of the 
evidence indicates that the veteran reported that she took 
steroids both prior to and subsequent to service.  On one 
occasion, she reported she took steroids for a brief period 
when she was 17, but later indicated that she had prolonged 
steroid use.  Although she indicated she took steroids at age 
17 for allergies, there is no indication why she took 
steroids for a prolonged period (if confirmed).  Moreover, 
while physicians of record have disagreed as to whether the 
degenerative joint disease of the left hip was or was not 
related to service, it does not appear that any physician has 
addressed whether the veteran's left hip disability developed 
secondary to her service-connected cervical and dorsal spine 
disorders.  As the Board cannot exercise its own independent 
judgment on medical matters, further examinations are 
required, to include opinions based on review of the entire 
record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Further, a veteran is entitled to a complete VA medical 
examination that includes an opinion whether there is a nexus 
between the claimed disorder and her service-connected spine 
disorders based on all possible evidence.  38 U.S.C.A. 
§ 5103A.  

Additionally, the veteran contends that she is entitled to an 
increased rating for her service connected cervical and 
dorsal spine disorders.  At her hearing held in November 2004 
she testified that her symptoms were worsening.  She 
testified that she has been receiving ongoing treatment at 
the Butler VA facility for roughly a year and a half, and has 
essentially been bedridden for several months.  She also 
testified that she underwent surgery for a hip fracture at 
the Oakland VA facility roughly a year and a half ago.  The 
complete records from these facilities do not appear to be 
associated with the claims file, although there are some 
nursing records from March and April 2004. 

The Board notes since the veteran filed her claim in August 
2002, the Schedule for Rating Disabilities used to evaluate 
diseases and injuries of the spine, including lumbosacral 
strain were amended in September 2002 and September 2003.  38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); (now 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243, effective Sept. 26, 
2003.  Although the veteran was notified of these changes in 
her April 2004 statement of the case, the veteran has not had 
an opportunity to have had an examination of her cervical and 
dorsal (thoracolumbar) spine since the regulations have been 
revised in 2003.  VA's duty to assist the veteran includes 
obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability. 38 C.F.R. § 
3.159(c)(4) (2004).

Accordingly, this case is REMANDED for the following:

1.  The AMC/RO should contact the veteran 
and request that she provide, the best of 
her ability, when she took steroids, for 
how long, and why she took steroids.  
This information should be associated 
with the claims file.

2. The VBA AMC should obtain VA medical 
records from the Oakland and Butler 
facilities from 2002 to the present.  If 
any of the identified records cannot be 
obtained the VBA AMC should notify 
veteran of such and described the efforts 
used in requesting these records.  

3.   After completion of #1-2 above, send 
the veteran's claims file for a VA 
examination review and opinion on the 
relationship of her left hip disability 
and her service-connected spine 
disorders.  The veteran is not required 
to appear for an examination, rather the 
examiner should review the records and 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
left hip disability (prior to surgery in 
2002) was related to her service-
connected disorders of the cervical and 
dorsal spines.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided that fact should be 
noted and a detailed explanation provided 
explaining why securing the opinion is 
not possible.  

4.  After the completion of the #1-2 
above, schedule the veteran for VA 
orthopedic examination to determine the 
nature, etiology and severity of the 
veteran's cervical and dorsal spine 
disorder(s).  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  After a review of the 
claims file, it is requested that the 
examiners provide explicit responses to 
the following:

a) The examiner should address the 
severity of the veteran's service 
connected cervical and dorsal spine 
disorder(s) by recording the range of 
motion in the veteran's cervical and 
dorsal spine observed on clinical 
evaluation and should assess whether the 
cervical and dorsal spine exhibits any 
disability to include limitation of 
motion, pain, or instability.  In 
addition, the examiners should determine 
whether the cervical and dorsal spine 
disorder(s) is manifested by weakened 
movement, excess fatigability, or 
incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of functional loss, 
if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2004).  The examiner should also 
specifically state whether ankylosis, 
tenderness and muscle spasm are present.  
The examiner should provide reasons and 
bases based on medical judgment and facts 
for this opinion.

(b) The examiner should address whether 
cervical and dorsal spine disorder(s) are 
consistent with: moderate recurring 
attacks; severe recurring attacks with 
intermittent relief; or, pronounced with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of any 
identified diseased disc, with little 
intermittent relief.  In doing so, the 
examiner must identify the specific 
neurological tests conducted in making 
this determination.

(c) The examiner should report whether 
the service-connected cervical and dorsal 
spine disorder(s) results in neuritis, 
neuralgia, or partial or complete 
paralysis of any nerve.  The examiner 
should describe the severity of such 
symptomatology.  The examiners should 
also identify whether or not the veteran 
reported any incapacitating episodes 
associated with her cervical and dorsal 
spine disorder(s)and if so, the duration 
of such episodes.  An incapacitating 
episode is a period of acute signs and 
symptoms that requires bed rest 
prescribed by a physician and treatment 
by a physician.  The examiner should 
provide reasons and bases based on 
medical judgment and facts for this 
opinion.

5.  Thereafter, the VBA AMC should 
readjudicate the veteran's claims, taking 
into consideration the old and new 
criteria governing spine disorders.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  Then, if otherwise 
in order, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals




VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



